Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered October 23, 1984, convicting him of criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prior consistent statement of the defendant’s witness, offered by the defendant, was made after this witness had a motive to falsify, and thus it did not satisfy the criteria for admission into evidence to rebut any inference created by the prosecution that the witness’s testimony was a recent fabrication (see, People v Davis, 44 NY2d 269, 278). Accordingly, the court correctly excluded the statement.
The court’s refusal to charge that the prosecution’s police witnesses were interested as a matter of law was also correct (see, People v Suarez, 125 AD2d 350, lv denied 69 NY2d 750).
Inasmuch as the quantity of cocaine found in the defendant’s possession was uncontested and even conceded by the defendant, the court’s refusal to submit the lesser included offense of criminal possession of a controlled substance in the seventh degree was proper (see, People v Glover, 57 NY2d 61, 63).
The defendant’s remaining contention is without merit (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.